United States Court of Appeals
                     For the First Circuit


No. 16-1378

                          SAMUEL CRUZ,

                      Plaintiff, Appellant,

                               v.

              JAMES MATTIS, Secretary of Defense,*

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Pedro A. Delgado-Hernández, U.S. District Judge]


                             Before

                 Torruella, Kayatta, and Barron,
                         Circuit Judges.


     Vladimir Mihailovich on brief for appellant.
     Mainon A. Schwartz, Assistant United States Attorney,
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Rosa Emilia Rodríguez-Vélez, United States
Attorney, on brief for appellee.


                          June 26, 2017




     * Pursuant to Fed. R. App. P. 43(c)(2), Secretary of Defense
James Mattis has been substituted for former Secretary of Defense
Ashton B. Carter as the defendant-appellee.
           BARRON, Circuit Judge.         This appeal concerns a grant of

summary judgment to the defendant in a sex discrimination suit

under Title VII, 42 U.S.C. §§ 2000e-2000e-17, brought by an

unsuccessful applicant for two teaching positions at an elementary

school run by the Department of Defense ("DoD").             We affirm.

                                     I.

           To   understand   the    issue    on    appeal,    the   following

undisputed facts are helpful.       The Department of Defense Education

Activity ("DoDEA") is a component of the United States Department

of   Defense.    DoDEA   operates    a    system   of    Domestic   Dependent

Elementary and Secondary Schools ("DDESS") for qualifying children

of United States military personnel in the continental United

States, Puerto Rico, and Guam.       Since 1997, the plaintiff, Samuel

Cruz, has been a substitute teacher at both the elementary and the

middle school on the Fort Buchanan military base in Puerto Rico.

The schools are part of the DDESS system.               Since 2009, Cruz has

had an active online application to become an elementary school

teacher at Fort Buchanan's elementary school.

           When a vacancy arises at a DDESS school, the principal

of the school submits a "request for personnel action" to the Area

Service Center ("ASC"), which is headquartered in Peachtree City,

Georgia.   The human resources division of the ASC then compiles a

referral list for the vacant position, based on applications in


                                   - 2 -
the online Employment Application System ("EAS"), which generates

scores for each applicant for the position.        The ASC's human

resources division's staff then takes account of these scores and

compiles a list of candidates that is referred to the school

principal.    The referral list generally contains approximately

twenty-five applicants.   The school's principal has no role in the

creation of the referral list and is not authorized to hire

candidates who are not included on the referral list.

          In July 2010, the ASC issued a referral list for a

full-time, fifth-grade teaching position at the Fort Buchanan

elementary school.   The referral list contained twelve women and

seven men.    Cruz, who had no nonsubstitute teaching experience,

but had many years of substitute teaching experience (including

some experience as a "full-time" substitute teacher), was not on

the referral list.   The school's principal hired a woman from the

referral list, Sandra López, who had almost nine years of full-

time, nonsubstitute teaching experience.

             Then, in August 2010, the ASC issued a referral list

for a second position -- a part-time fifth-grade teaching position.

This referral list contained twenty women and eight men.    Again,

Cruz was not on the referral list.    The school's principal hired

Barbara Dixon, a woman from the referral list who had eight years

of full-time, nonsubstitute teaching experience.


                                 - 3 -
          In December 2010, Cruz filed a formal administrative

complaint with DoDEA, alleging discrimination in hiring on the

basis of sex in violation of Title VII.          DoDEA's Office of

Diversity Management and Equal Opportunity informed Cruz via a

letter that it would investigate the ASC's failure to include Cruz

on the referral list in the two instances described above.   After

an investigation, DoDEA forwarded Cruz's request for a hearing to

the Equal Employment Opportunity Commission ("EEOC").     Then, in

November 2012, the Administrative Judge ("AJ") appointed by the

EEOC determined that there had been no discrimination.   In January

2013, DoDEA adopted the AJ's decision in full.

          In April 2013, Cruz filed suit against the Secretary of

Defense ("the Secretary") in the United States District Court for

the District of Puerto Rico, alleging discrimination on the basis

of sex in violation of Title VII, in consequence of the hiring

decisions made regarding the two 2010 vacancies to which Cruz had

applied. Cruz then amended the complaint in September 2013. After

discovery, the Secretary filed a motion for summary judgment on

the ground that Cruz had not established a prima facie case of sex

discrimination under Title VII, and that, even if he had, there

were legitimate, nonpretextual reasons that Cruz had not been

hired. The District Court granted the motion for summary judgment,

ruling for the defendant on both grounds, and dismissed the suit.

Cruz now appeals.
                                 - 4 -
                                       II.

                We review the District Court's entry of summary judgment

de novo.    Iverson v. City Of Bos., 452 F.3d 94, 98 (1st Cir. 2006).

Summary judgment is appropriate where the record, viewed in the

light most favorable to the nonmoving party, discloses "no genuine

issue of material fact" and demonstrates that "the moving party is

entitled to a judgment as a matter of law."            Id. (quoting Fed. R.

Civ. P. 56(c)).         "The nonmovant may defeat a summary judgment

motion     by     demonstrating,    through    submissions    of   evidentiary

quality, that a trialworthy issue persists."            Id.

                In evaluating a claim of discriminatory hiring under

Title VII, we apply the burden-shifting framework laid out in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), where, as

here, there is no direct evidence of discrimination.                Under that

framework,        the   plaintiff    carries     the   initial     burden   of

establishing a prima facie case of discrimination.                 Id. at 802.

To establish a prima facie case, the plaintiff must show the

following: (1) he is a member of a protected class; (2) he was

qualified for the position to which he applied; (3) he applied to

that position and was not hired; and (4) the position to which he

applied was filled by a person possessing similar or inferior

qualifications.         Ahern v. Shinseki, 629 F.3d 49, 54 (1st Cir.

2010).     If a plaintiff establishes a prima facie case, then the

burden of production shifts to the employer, who must articulate
                                        - 5 -
a legitimate, nondiscriminatory reason for the challenged hiring

decision.     Id.     If the employer articulates such a reason, then

the burden of production reverts to the plaintiff, who must offer

evidence tending to prove that the reason offered by the employer

is a pretext for discrimination.              Id.

                                         III.

             Even assuming that Cruz established a genuine issue of

material fact with respect to whether he made out a prima facie

case    of   discrimination       on    the   basis    of    sex,      the    Secretary

proffered a legitimate, nondiscriminatory explanation for the

hiring decisions at issue.            And Cruz does not identify evidence in

the record sufficient to create a genuine issue of material fact

as to whether the reason the defendant gave for not hiring him is

pretextual.       Accordingly, he cannot succeed in his challenge to

the    District     Court's    ruling    dismissing        his    claim      on   summary

judgment.

             The District Court found no genuine issue of material

fact with respect to pretext for the following reason.                                The

District Court concluded that the record indisputably showed that

"[q]ualification       [for     the    2010   vacancies]         was   predicated      on

creditable teaching experience."              And the District Court further

concluded     that    the     record    showed      that   Cruz's      only       teaching

experience was substitute teaching experience, which DDESS treated

as "non-creditable" experience.               The District Court also found
                                           - 6 -
that the women hired for the 2010 vacancies had several years of

experience    in    nonsubstitute       teaching    positions,    which    DDESS

treated as "creditable" experience.                Thus, the District Court

ruled, the defendant carried his burden of producing evidence of

a facially legitimate, nondiscriminatory reason for the hiring

decisions -- namely, Cruz's relative lack of "creditable" teaching

experience, as his only experience was as a substitute teacher.

And, the District Court further found that Cruz presented no

evidence to create a genuine factual issue regarding whether the

defendant's proffered reason was pretextual.

             On appeal, Cruz contends that the defendant designated

substitute teaching experience as "non-creditable" experience only

as a post-hoc justification for its hiring decisions, and thus

that the only proffered reason for excluding him from the referral

lists for the 2010 vacancies was a pretextual one. But Cruz points

to no evidence in the record to support his factual assertion in

this   regard.      In   fact,    the   record   contains    evidence     to   the

contrary: specifically, testimony by a Supervisory Human Resources

Specialist at the ASC that "[s]ubstitute teaching experience is

not    creditable    for   work    experience      under    the   [EAS]   rating

criteria."       This testimony is also consistent with documentary

evidence in the record showing that DoD schools have treated

substitute teaching experience as "non-creditable" experience for

various purposes since as early as the late 1980s.
                                         - 7 -
          In an effort to create a genuine issue of material fact,

Cruz does contend that the fact that he was included on the

referral list in 2009 for the same position to which he later

applied in 2010 reveals that he was qualified for the position.

Cruz thus appears to contend that this fact shows that the reason

given for his exclusion from the referral lists in 2010 is a

pretextual one.    But, the District Court found that the EAS

compiles referral lists on a "point in time" basis, and Cruz

identifies no evidence in the record to the contrary. Accordingly,

Cruz provides no basis for disputing the District Court's succinct

finding that "2009 does not equal 2010" for purposes of the ASC's

determination of which candidates to include on a referral list.

Thus, the fact that Cruz was included on the referral list in 2009

does not bear on whether he was legitimately excluded from the

referral lists in 2010 due to his relative lack of creditable

teaching experience.   And so, Cruz identifies no genuine issue of

material fact regarding pretext.     See Nieves-Romero v. United

States, 715 F.3d 375, 378 (1st Cir. 2013) ("To be genuine, a

factual dispute must be built on a solid foundation -- a foundation

constructed from materials of evidentiary quality. [C]onclusory

allegations, empty rhetoric, unsupported speculation, or evidence

which, in the aggregate, is less than significantly probative will

not suffice to ward off a properly supported summary judgment

motion." (alteration in original) (citations omitted)).
                                 - 8 -
          To the extent that Cruz means to argue that the school

principal in charge of hiring engaged in discrimination on the

basis of sex in her hiring decisions (as evidenced, Cruz suggests,

by the apparent lack of male teachers at the school where Cruz

sought employment), this argument also provides no basis for

reversing the District Court's grant of summary judgment.     The

defendant has presented evidence that the school principal had no

authority to hire a person not on the referral lists.    And Cruz

identifies no contrary evidence or any evidence that suggests that

the rule barring the principal from hiring applicants not on a

referral list is itself impermissibly discriminatory.

                                  IV.

          As Cruz has failed to offer any evidence establishing a

genuine issue of material fact regarding pretext, the judgment of

the District Court is affirmed.




                                   - 9 -